18 So.3d 599 (2009)
Timothy BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0930.
District Court of Appeal of Florida, First District.
April 3, 2009.
*600 Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee; Timothy Brown, pro se, for Appellant.
Bill McCollum, Attorney General, and Christine A. Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals his conviction under section 800.04(5), Florida Statutes, on several points, only one of which bears comment. This case is REMANDED for the limited purpose of correcting the scrivener's error in the conviction order to reflect that Appellant was convicted by jury verdict. Appellant does not need to be present for this correction of sentence. See Williams v. State, 997 So.2d 486 (Fla. 2d DCA 2008). As to all other issues,
AFFIRMED.
WOLF, BENTON and BROWNING, JJ., concur.